PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/799,736
Filing Date: 24 Feb 2020
Appellant(s): Vogl et al.



__________________
Peter Miller (Reg. No. 69,351)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal briefs filed on December 17, 2021 and January 7, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
(2) Response to Argument
  Examiner’s Note: In the following response to arguments, all the references are to pages in the Appeal brief filed on December 17, 2021. 
In response to Appellants’ assertion on pages 10-15 of the brief that there is no ambiguity in the limitations of claim 21 and hence the rejection under 35 USC 112(b) should be withdrawn, the Examiner respectfully disagrees. 
Claim 21 recites the limitations “calculating a first sum of debt quantities, at the first cap margin, specified in the first set of electronic bids; and in response to the first sum of debt quantities clearing the first outstanding debt quantity of the first tranche upon conclusion of the online public auction, initiating settlement and redistribution of the first outstanding debt quantity in the first tranche according to the first set of electronic bids” (emphasis added). The term “electronic bids” has not been recited in the steps preceding these limitations. The emphasized portions of these limitations lack antecedent basis.
The preceding steps only recite the limitations of “a set of maximum historical bid amounts settled by investors in a population of investors”, .... “calculating an bid limit for each investor on the investor whitelist…” and “during the online public auction, receiving and recording a first set of bids submitted via the auction platform, each bid in the first set of bids specifying a debt quantity at the first cap margin and within the bid limit of each investor in 
	For these reasons and those mentioned in the rejection, the rejection of claim 21 under 35 USC 112(b) is maintained by the Examiner. 
 Response to arguments regarding to step 2A – Prong one of the rejection: 
The claims recite a method for managing an online public auction, which is considered a judicial exception because it falls under the category of “certain of methods of organizing human activity” such as a fundamental economic practice and also commercial interactions as discussed in the rejection. Managing a public auction is a fundamental economic practice. “In response to a first sum of debt quantities clearing the first outstanding debt quantity of the first tranche upon conclusion of the online public auction, initiating settlement and redistribution of the first outstanding debt quantity in the first tranche according to the first set of bids” is a commercial and or legal interaction including resolution of agreements and/or legal obligations. Hence, the claims recite an abstract idea that falls under the category of “certain of methods of organizing human activity”. The Examiner does not see the parallel between the Appellant’s claims and those in Cosmokey Solutions GMBH & Co. v. Duo Security LLC, No. 2020-2043, (Fed. Cir., Oct. Cosmokey case are not persuasive. 
The features in the claims and those described in pages 18-22 of the brief may, at best, be characterized as an improvement in the abstract idea of a method for managing an online public auction. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea). The alleged advantages that Appellants tout such as ““(1) reducing the need for spurious and unnecessary transactions; (2) greatly improving the efficiency of the AMR process (e.g., months to days); and, in doing so, (3) greatly improving the underlying efficiencies that investors utilize daily to conduct these sophisticated transactions” do not relate to an advancement in network architecture, computer processing, or trading/auction technology. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d at 1163 (Fed. Cir. 2018) (“No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of See also Smart Sys. Innovations, LLC v. Chicago Transit Auth., 873 F.3d 1364, 1374 (2017) (“When claims like the Asserted Claims are ‘directed to an abstract idea’ and ‘merely require generic computer implementation,’ they ‘do not move into section 101 eligibility territory.’”). The decisions such as “disaggregating a CLO, initiating a public auction of specified assets, and initiating settlement and redistribution of the assets upon Page 22 of 26 the public auction close” are business solutions addressing a business problem rooted in abstract idea. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself.
Regarding Appellant's arguments alleging the lack of prior art as evidence that the claims contain an improvement and therefore are significantly more, this argument-sounding in § 102 novelty-is beside the point for a §101 inquiry. Firstly, lack of prior art rejections do not imply that the additional elements represent significantly more an abstract idea. A claim drawn to a new abstract idea may not have prior art rejections. However, this does not imply that the additional elements in the claim represent significantly more an abstract idea. Secondly, although the second step in the Mayo/Alice framework is termed a search for an “inventive concept,” the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”’  Alice, 573 U.S. at 217–218. Thirdly, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d __, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence, the claims recite an abstract idea. Therefore, the Appellants’ arguments are not persuasive. 

Response to arguments regarding to step 2A – Prong two of the rejection: 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of the Appellant’s specification including at least paragraphs [0028] – [0030] reveals that the auction platform is a generic computer server suitably programmed to perform the claimed steps. The computer system include a generic computer server suitably programmed to perform the associated functions. The portals are broadly interpreted to include generic portals suitably programmed to perform their respective functions. The Appellants are merely using the generic features, on a computer system, to execute an abstract concept. The computer system hosting an electronic investor i.e., as generic computer servers/portals performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
	Regarding Appellant's arguments alleging that the claims do not wholly preempt the abstract idea, the Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp., 134 Supreme Court. at 2358 (citations omitted). Although the Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption,” see Alice Corp.,134 S. Ct. at 2354, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing pre-emption as the sole test for patent eligibility. “The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice Corp., 134 S. Ct. at 2354). “[Preemption may signal patent ineligible subject matter, [but] the absence of complete preemption does not demonstrate patent eligibility.” Id. In addition, preemption is not a stand-alone test. Preemption concerns have been addressed by the examiner through the application of the 2019 PEG framework. Appellant’s attempt to show Alice also the computer system was specifically programmed to execute the specifically claimed steps in Alice. It is noted that the issue is whether the claims preempt the abstract idea that is claimed. The abstract idea of the challenged claims is not only “a method for managing an online public auction” in general, but also the specific type of “a method for managing an online public auction”. In addition, that the present claims do not preempt the field of a method for managing an online public auction do not make them any less abstract. (See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir. 2013) (generating tasks in an insurance organization). Also, the Ultramercial decision makes it clear that Patent Owner's arguments regarding pre-emption "are not a substitute for the proper two-part test under Alice".
The features in the claim 1 and those described in pages 22-23 of the brief such as “an article of manufacture comprising a computer-readable medium storing computer readable instructions….. and redistribution of the first outstanding debt quantity in the first tranche according to the first set of bids” may, at best, be characterized as an improvement in the abstract idea of a method for managing an online public auction. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. The alleged 
	The features recited on page 24 of the brief such as “the synchronous and asynchronous communication of a large set of computing devices in order to receive, transmit, process, access, and analyze computer-based communications and data in conducting a multi-party auction” (emphasis added) are not recited in the claims. In response to Appellant’s arguments that “in the claimed invention the series of computer-implemented steps impose meaningful limits that disaggregate complex financial instruments, automate an open auction process, and automate the close of the auction through settlement and redistribution”, the Examiner would like to point out that automating a manual process is insufficient to render a claim patent-eligible. See, e.g., Tranxition, Inc.v. Lenovo (U.S.) Inc., 664 F. App’x 968, 971 (Fed. Cir. 2016). By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). It does not involve any improvements to another 
Response to arguments regarding to step 2B of the rejection
As discussed in the rejection, using the additional elements of an auction platform to perform the steps of “receiving selection of a first tranche, in a set of tranches within a structured product investment, entered by an initiator, the initiator affiliated with the structured product investment at a first time, the first tranche associated with an initial interest margin at the first time and containing a first outstanding debt quantity; assigning a first cap margin, less than the initial interest margin, to the first tranche; publishing public auction, for the first outstanding debt quantity in the first tranche; initiating the public auction; during the public auction, recording a first set of bids submitted by a first set of investors, each bid in the first set of bids specifying a debt quantity at the first cap margin; Page 2 of 28calculating a first sum of debt quantities, at the first cap margin, specified in the first set of bids; and in response to the first sum of debt quantities clearing the first outstanding debt quantity of the first tranche upon conclusion of the public auction, initiating settlement and redistribution of the first outstanding debt quantity in the first tranche according to the first set of bids” amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, the claims are not patent eligible.
 that the claims are not directed to merely an abstract idea and that the claims recite significantly more than any abstract idea, the Examiner respectfully disagrees.
According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), 
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an appellant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

The additional elements in the claims are a computer system hosting an electronic investor portal, bidding portals and an auction platform. A plain reading of the Appellant’s specification including at least paragraphs [0028] – [0030] reveals that the auction platform is a generic computer server suitably programmed to perform the claimed steps. The computer system include a generic computer server suitably programmed to perform the associated functions. The portals are broadly interpreted to include generic portals suitably programmed to perform their respective functions. The Appellants are merely using the generic features, on a computer system, to execute an abstract concept. The fact that a generic computer server and generic portals, suitably programmed, may be used to perform the claimed method and the fact Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence, Appellant’s arguments incorporating the Berkheimer memo are not persuasive. 
There is no indication in Appellants’ Specification that any specialized hardware or other inventive computer components are required. Instead, it is clear from the Appellant’s Specification that the claimed method is performed by a generic computer system suitably programmed to execute the claimed steps, which is not enough to make an otherwise ineligible claim patent-eligible. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014). The claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components” (See Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, No. 2015-1763, 2016 WL 3514158, at *6–7. (Fed. Cir. June 27, 2016)). The claims do not recite sufficient subject matter to take them from being in the realm of what is encompassed as an abstract idea into patentable subject matter and fail to add significantly more to “transform” the nature of the claims. The additional elements in the claims do not add anything significantly more than an abstract idea. Therefore, The Appellants’ arguments are not persuasive.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

January 20, 2022 
Conferees:
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Attachment:	PTO-1449